DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
            The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", "designed for"  or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", "designed for" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Drawings Objections 
             MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, A pull safety pin 61a, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10472065. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the instant claims are fully recited within the patented claim.

                                                      Reference of prior art
Dietz et al.  (US 6189834, Collapsible cargo management system for transporting payloads suspended from aircraft).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 IS rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Dietz.

Re claim 1    Referring to the figures and the Detailed Description, Dietz discloses:
 A belly bar clasping apparatus for use to attach, carry and release an external cargo from a hovering aircraft (fig. 1, item 12), the apparatus comprising: an articulated tubing tool connected to an airframe of the hovering aircraft at a first mounting end and at a second mounting end (fig. 2, items 36 each is connected to a different end); wherein said articulated tubing tool comprises a first external catch on said articulated tubing tool and a second external catch on said articulated tubing tool (fig. 2, items 18); and wherein said first external catch and said second external catch are respectively configured for optional attach, carry and release of the external cargo (col. 4, l 46-52).

     Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
Claims  16-18   is rejected under 35 U.S.C. § 103(a) as being unpatentable over Dietz. 

Re claim 16    Referring to the figures and the Detailed Description, Dietz discloses:       A method of releasing an external cargo from a hovering aircraft, comprising the steps of: attaching a first external catch to the external cargo (fig. 1); attaching a second external catch to the external cargo (fig. 1); releasing a first external catch (col. 11, l 36-39); and releasing a second external catch (col. 11, l 36-39). 
However Dietz discloses the claimed invention except for via a cyclic and collective mounted controls in the hovering aircraft.  It would have been an obvious matter of design choice to include via a cyclic and collective mounted controls in the hovering aircraft to have a distinct location for each release device in order to use each one of the devices according to the intended use without any error, since applicant has not disclosed that a cyclic located in the hovering aircraft and a button proximate a collective located in the hovering aircraft solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with recent arrangement.

Re claim 17  Referring to the figures and the Detailed Description, Dietz , as modified above,  discloses:        The method according to claim 16, wherein said step of releasing the first external catch is performed manually or electrically; and wherein said step of releasing the second external catch is performed electrically and/or manually (col. 11, l 36-39). 

Re claim 18    Referring to the figures and the Detailed Description, Dietz , as modified above,  discloses:        The method according to claim 16, wherein said steps of attaching the first external catch and attaching the second external catch are accomplished via mounting a belly bar clasp below an airframe belly of the hovering aircraft (fig. 1, items, 19 and 12).

Allowable Subject Matter
Claims 13-15 are allowable because the prior art of record fails to teach the overall combination as claimed “A belly bar clasping apparatus for use to attach, carry and release an external cargo from a hovering aircraft comprising: an articulated tubing tool connected to an airframe of the hovering aircraft at a first mounting end and at a second mounting end; said articulated tubing tool comprises a first external catch on said articulated tubing tool and a second external catch on said articulated tubing tool; wherein said first external catch and said second external catch are respectively configured for optional attach, carry and release of the external cargo; the articulated tubing tool further comprises a bent shaft component continuing to a connector shaft component; wherein said first external catch and said second external catch are mounted to the connector shaft component; wherein the connector shaft component comprises a pin continuing from the connector shaft component for attaching to a first external catch mount proximate the first mounting end; wherein said second external catch is adjacent the connector shaft component; a lock collar for securing said second external catch to the connector shaft component; and wherein said first external catch is adjacent to the first external catch mount”.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatfield et al (US 5273333) teaches a load hook assembly includes an upright support structure. Tardiff al. (US 8534607) teaches a support system suspended from the sling for carrying a plurality of bundles. Ferrendier al. (US 20110186686) teaches a removable support for optional equipment on an aircraft the support comprises an elongate beam fitted with at least one attachment point for a piece of equipment.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642